NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-4108-18T1

MICHELE MEADE,

          Plaintiff-Appellant,

v.

TOWNSHIP OF
LIVINGSTON,

     Defendant-Respondent.
________________________

                   Submitted October 26, 2020 – Decided November 12, 2020

                   Before Judges Sabatino and DeAlmeida.

                   On appeal from Superior Court of New Jersey, Law
                   Division, Essex County, Docket No. L-0916-17.

                   Lenzo & Reis, LLC, attorneys for appellant
                   (Christopher P. Lenzo, of counsel and on the briefs).

                   Fernandez Garcia, LLC, attorneys for respondent (Juan
                   C. Fernandez, of counsel and on the brief; Michael
                   Garcia, on the brief).

PER CURIAM
      Plaintiff Michele Meade, the former Manager of Livingston Township,

appeals the trial court's order granting the defendant Township summary

judgment in this wrongful discharge case. We affirm the trial court's decision.

                                       I.

      Although the pretrial record is extensive, the salient facts and claims may

be summarized as follows.

      Plaintiff was appointed Township Manager in Livingston in 2005. She

served in that role for eleven years. She was an at-will employee under the

applicable statute, as well as under the terms of her employment contract. See

N.J.S.A. 40:69A-93 ("The municipal manager shall hold office for an indefinite

term and may be removed by a majority vote of the council.").

      In November 2016, plaintiff was terminated by the five-member

Township Council by a majority vote of four-to-one. The Council terminated

her because of problems it noted with her job performance (such as being

untimely and insufficiently responsive to the Council and the public in certain

matters), problems that were largely documented in her last performance

evaluation. The termination occurred after the Council gave plaintiff and her




                                                                         A-4108-18T1
                                       2
attorney an opportunity to appear in a closed-door session known as a "Rice

hearing"1 to discuss the matter.

      Plaintiff was the Township’s first female Manager.        She claims the

Council fired her and replaced her with a male because it was wrongfully

influenced by the anti-female bias of the Township’s male Police Chief, who

reported to her.     She asserts that her discharge was based on gender

discrimination in violation of the Law Against Discrimination ("LAD"),

N.J.S.A. 10:5-1 to -43.

      More specifically, plaintiff contends the Chief was not doing his job well,

was uncooperative and recalcitrant as her subordinate, and deserved to be

removed. She asserts the Council refused to support her request to conduct an

independent, third-party investigation of the Chief, as had been recommended



1
  Under this State's Open Public Meetings Act, N.J.S.A. 10:4-6 to -21, a public
body may exclude the public from a meeting to discuss an employee's
employment status, unless the employee requests, in writing, that the hearing be
public. N.J.S.A. 10:4-12(b)(8). This applies to any "employee employed or
appointed by the public body." Ibid. Public employees must receive reasonable
notice "when a public entity intends to consider taking adverse employment
action related to them" to give them time to respond. Kean Fed'n of Teachers v.
Morell, 233 N.J. 566, 573 (2018). This reasonable notice, known as a "Rice
notice," informs employees of their right to request a public hearing and allows
them time to prepare an appropriate written response. Ibid.; see also Rice v.
Union Cnty. Reg'l High Sch. Bd. of Educ., 155 N.J. Super. 64 (App. Div. 1977)
(establishing the "Rice notice" requirements).
                                                                         A-4108-18T1
                                       3
by the Township’s outside labor counsel. Eventually the Chief retired about two

years after plaintiff was discharged.

      In support of her theory of discriminatory conduct, plaintiff relies upon

remarks attributed to two Councilmen. One of those Councilmen allegedly told

plaintiff while he was serving as Mayor, that "maybe [the] Chief . . . did not like

reporting to a woman and should report to him as the Mayor instead." The other

remark made by a different Councilman, which is not disputed, was essentially

that plaintiff would not be having problems with the Chief if she were a man.

Nevertheless, plaintiff does not claim that any of the individual Council

members personally harbored any gender bias against her, and they were

dismissed as codefendants at an early stage of the lawsuit. The sole defendant

and respondent on this appeal is the Township, as plaintiff's former employer.

      The underlying circumstances were deeply explored in extensive pretrial

depositions and document production. When that discovery was completed, the

Township moved for summary judgment.

      In a lengthy oral opinion issued on April 11, 2019, Presiding Judge

Thomas M. Moore granted the Township's motion, finding no genuine issue of

material fact or viable legal theory that could support the Township's liability

for wrongful discharge under the LAD. Among other things, the judge found


                                                                           A-4108-18T1
                                        4
that the Township's asserted grounds for discharging plaintiff were manifestly

not pretextual, noting the record provides "[m]any, many examples of [her]

inadequate performance," and the "extensive negative feedback" in her last

evaluation. The judge also noted that plaintiff was vested with the sole authority

to fire or discipline the Police Chief, but she failed to exercise that authority

despite the Council's repeated requests that she do so.

      Plaintiff now appeals, arguing that the judge erred in dismissing her

claims. We reject her contentions and affirm, substantially for the reasons set

forth in Judge Moore's oral opinion with some minor modification.

                                       II.

      To place this case in context, we highlight several pertinent statutes and

ordinance    provisions   that   address       the   parties'   respective   roles   and

responsibilities.

      By statute, the Township Manager is "the chief executive and

administrative official of the municipality."          N.J.S.A. 40:69A-95(a).        The

Manager is authorized to "[a]ppoint and remove . . . all department heads and

all other officers, subordinates, and assistants, except a municipal tax assessor

. . . ." N.J.S.A. 40:69A-95(c). As part of the Manager's supervisory powers, he




                                                                                A-4108-18T1
                                           5
or she is empowered to "[i]nvestigate at any time the affairs of any officer or

department of the municipality." N.J.S.A. 40:69A-95(h).

      In the Council-Manager governing relationship, the Council is responsible

for "matters of policy," for the creation of municipal departments, and for the

appointment of a limited number of employees, including the Township

Manager, Clerk, and Township Attorney, and not including the Chief of Police.

See generally N.J.S.A. 40:69A-88 (enumerating the powers of the municipal

council); N.J.S.A. 40:69A-89 (prescribing powers of appointment); N.J.S.A.

40:69A-90 (noting the council may create and define the powers of municipal

departments).

      Also by statute, the Council "shall deal with the administrative service

solely through the manager and shall not give orders to any subordinates of the

manager, either publicly or privately." N.J.S.A. 40:69A-91 (emphasis added).

      The Council does have the authority to "conduct investigations into the

conduct of any officer or department" or on matters of town welfare. Ibid.

However, council members may not "direct or request the appointment of any

person to, or his removal from, office; or to interfere in any way with the

performance by such officers of their duties." Ibid. If a councilperson violates

this prohibition, he or she may be removed from office on that basis. Ibid.


                                                                        A-4108-18T1
                                       6
       Consistent with this statutory allocation of powers, the Livingston

Township Code2 expressly vests the Township Manager with the authority to

order, supervise, and discipline the Police Chief, and to terminate him for cause.

Specifically, Township Code § 35-7, "Duties of the Chief of Police" reads: "The

Chief of Police shall be the chief administrative officer of the Division of Police,

subject to such rules, regulations and orders as may, from time to time, be

established by general law or by the Manager in writing." (Emphasis added).

       More pointedly, Township Code § 35-10(A), covering the "Suspension

and Dismissal" of police officers, reads:

             The Manager shall have the power and authority to
             reprimand, suspend, dismiss, deduct pay or reduce in
             rank, according to the nature and degree of his offense,
             any member of the Police Division for any violation of
             any of the rules and regulations governing the Division
             of Police including the following acts:

                   ....

             (2) Willful disobedience of orders

                   ....

             (8) Absence without leave

                   ....


2
    Available at: https://ecode360.com/10298754.


                                                                            A-4108-18T1
                                         7
            (24) Refus[al] to perform any duty, evasion of any duty,
            whether on duty or elsewhere, and whether in uniform
            or not.

            [(Emphasis added).]

      That said, although the Police Chief was plaintiff's subordinate, he did

have certain statutory and procedural protections from arbitrary dismissal. If a

police officer is to be removed for cause, she must receive a written complaint

detailing the charges against her within a certain amount of time. N.J.S.A.

40A:14-147. She is also entitled to a hearing before the disciplining body to

dispute the charges brought against her. Ibid.

      Hence, although plaintiff was the Police Chief's boss, she could only

terminate him for cause. Under the relevant statutes, such "cause" includes

failure to comply with applicable Township rules and regulations. See N.J.S.A.

40A:14-147 (providing, among other things, that "no permanent member or

officer of [a] police department or force" may be removed "for any cause other

than incapacity, misconduct, or disobedience of rules and regulations

established for the government of the police department and force") (emphasis

added).




                                                                        A-4108-18T1
                                       8
      The parties agree that plaintiff had an antagonistic relationship with the

Police Chief. The parties also agree that plaintiff's failure to discipline or fire

the Chief was a significant factor in her termination.

      According to plaintiff, the Chief repeatedly failed to perform his duties

properly and with accountability. She points in this regard to evidence of his

"habitual failure to meet deadlines" and "chronic absenteeism without proper

notice." The record also contains evidence that other Township employees had

difficulties with the Chief, and that several Council members noted those

problems. In fact, the record shows the Council asked plaintiff on several

occasions to do something about it. Even so, the record supports the judge's

finding that plaintiff did not discipline the Chief or alter his behavior.

      Under the applicable laws and ordinance provisions we have cited, it is

beyond dispute that plaintiff was the only person who could supervise and fire

the Chief. The Township Council could not.

      Plaintiff contends that she was impeded by the Council in taking action

against the Chief because the Council did not authorize an expenditure for an

independent investigation of the Chief's performance. Plaintiff states that such

an investigation had been recommended by the Township's outside labor

attorney.


                                                                             A-4108-18T1
                                         9
      Nonetheless, an outside investigation was not required in order for the

Chief to be disciplined or terminated for cause. As we noted, the statutes do say

that a Chief can only be removed for cause. But, as plaintiff contends, here there

were documented problems with the Chief’s absenteeism, his failure to report to

her properly, and his poor judgment, including a controversial decision to

conduct a SWAT-team drill next door to a day care center. Perhaps an outside

investigation corroborating such shortcomings ultimately may have been helpful

for defending, after the fact, a decision to remove or discipline the Chief, but

such an investigation was not mandatory. The Council had the discretion to not

allocate public funds from the municipal budget for this purpose. Plaintiff

already possessed the sole authority to discharge or discipline the Chief.

      Plaintiff contends the Chief refused to accede to her oversight as manager

for discriminatory reasons, i.e., because she is a woman. Notably, however, she

does not claim that her subordinate's sexist behavior created a hostile work

environment, or that the Council failed to address such a situation. See Lehmann

v. Toys 'R' Us, 132 N.J. 587, 603-04 (1993) (delineating the elements of a hostile

work environment claim).

      In a sense, plaintiff's theory of liability under the LAD is upside down.

She contends that the allegedly sexist refusal of the Chief to yield to her


                                                                             A-4108-18T1
                                       10
supervision makes the Council's decision to terminate her own employment

discriminatory. But plaintiff had the singular authority to remove or discipline

the Chief. The Council did not endorse or ratify his behavior. Plaintiff had the

power to take action against the Chief as her subordinate, but she did not.

      Meanwhile, the Council presented to the trial court a host of non-

discriminatory grounds substantiating why it was dissatisfied with plaintiff's

own performance as a Township Manager. The Township did not need any

grounds to terminate plaintiff, who served at the will of the Council, but

nonetheless presented numerous business reasons for terminating her.

      In sum, any discrimination here came from below plaintiff, not above her .

She had the authority to eliminate the problem herself. This is not to presume

that the Chief would have willingly accepted discipline or removal. Such

adverse action may well have caused him to invoke his statutory rights to a

hearing, and to litigate the matter. But there is no evidence that the Council

would have interfered with plaintiff's managerial prerogatives. Indeed, as we

have noted, N.J.S.A. 40:69A-95(c) makes it illegal for Council members to

interfere with the Township Manager's personnel decisions.

      Given these circumstances, the trial judge appropriately found plaintiff's

claims under the LAD were not viable, even viewing the record—as it must be—


                                                                         A-4108-18T1
                                      11
in a light most favorable to plaintiff. Brill v. Guardian Life Ins. Co. of Am., 142
N.J. 520, 524 (1995).

        The judge's decision comported with the substantive facets of the LAD.

Although plaintiff, as a female, is a member of a protected class under the LAD,

the defendant Township is not liable unless plaintiff sustains her burden to

demonstrate her removal was based upon gender-based discriminatory reasons.

See Zive v. Stanley Roberts, Inc., 182 N.J. 436, 449 (2005). None are apparent

here.

        Even assuming, for the sake of discussion, that plaintiff presented a prima

facie claim of discrimination here, the Township countered with ample non-

pretextual reasons that justified ending her tenure as Township Manager. Ibid.

(explaining the "McDonnell-Douglas" burden-shifting construct patterned after

federal Title VII case law). There is no credible evidence that those asserted

reasons, as a whole, were a pretext for gender discrimination.

        The majority of the elected Council members had the prerogative, under

both municipal statutes and the terms of plaintiff's contract, to effectuate a

change. This is not to say, of course, that plaintiff was incapable of performing

her duties as a Manager, or that her entire eleven years of service to the

Township have been disappointing. What is clear is that by the end of plaintiff's


                                                                           A-4108-18T1
                                        12
tenure, the Council no longer had sufficient confidence in her performance to

continue her in that role. The Council did not engage in gender discrimination

by letting her go.

      For all of these reasons, our de novo review of the record supports the trial

court's decision to grant summary judgment. We have considered all of the

arguments presented in plaintiff's brief. To the extent we have not already

discussed them expressly, we have concluded they are without merit. R. 2:11-

3(e)(1)(E).

      Affirmed.




                                                                           A-4108-18T1
                                       13